Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
Claims 1-20 are currently pending and have been examined in the application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on January12, 2021 has been acknowledged.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:

	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: receiving, an entitlement redemption message from a communication device, wherein the entitlement redemption message comprises a campaign identifier and an entitlement identifier; determining, that the campaign identifier and the entitlement identifier belong to a valid campaign; generating, and in response to determining that the campaign identifier and the entitlement identifier belong to a valid campaign, a ticket with a redeemable status, wherein the ticket is associated with the entitlement identifier and comprises a ticket validity period and a ticket redemption amount; and transmitting, a ticket presentation message that comprises an indication of the ticket validity period and the ticket redemption amount.    These limitations, under the broadest reasonable interpretation, comprise commercial interactions including marketing or sales activities, behaviors, and business relations.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements amounts to instructions to generally “apply” the abstract concept in a computer environment and/or merely uses a computer as a tool to perform the abstract idea.  In particular the claim recites the additional elements at a server; at the server; an electronic record for; the electronic record for; from the server, which are recited at a high level of generality and uses a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to instructions to apply the abstract idea on a computer.  Viewing these limitations individually, the limitations generically referring to a server; an electronic record, a processor (claims 9 and 15), and a communication network (claim 15), do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Kothe et al. (US 20150254704)
b)	Novick et al. (US 20180247284)
c)	Yu et al. (US 20140278882)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).